Name: Commission Regulation (EEC) No 3974/88 of 20 December 1988 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  chemistry;  health
 Date Published: nan

 21.12.1988 EN Official Journal of the European Communities L 351/21 COMMISSION REGULATION (EEC) No 3974/88 of 20 December 1988 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1), on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 3174/88 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified within the appropriate CN codes indicated in column 2, by ritue of the reasons set out in column 3; Whereas the nomenclature committee has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature within the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1988. For the Commission COCKFIELD Vice-President (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 298, 31. 10. 1988, p. 1. ANNEX Description of the goods Classification CN code Reasons (1) (2) (3) 1. Artificial zeolite of the y-type in the form of rodlets, containing by weight not more than 11 % sodium expressed as sodium oxide. This product is used in the manufacture of catalysts 3823 90 20 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and the wording of CN codes 3823, 3823 90 and 3823 90 20 This product is to be considered as an ion exchanger. See also explanatory notes to code 3823 90 20) 2. Mixtures of clavulanic acid INN (50 % by weight), potassium salt and microcrystalline cellulose for incorporation into antibiotic based medical products 3823 90 91 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and the wording of CN codes 3823, 3823 90 and 3823 90 91 This product does not comply with note 1 (f) to Chapter 29 It is an intermediate preparation which also does not have the characteristics of a medicinal product within the meaning of Chapter 30 and is covered by the second part of CN code 3823 3. Polycarbonate of tetrabromo-(bisphenol A) having an average molecular weight of 3 000 3907 40 00 Classification is determined by the provisions of general rules 1 and 6, note 3 (c) to Chapter 39 and the texts of CN codes 3907 and 3907 40 00